PER CURIAM
F.J.F. ("Father") appeals from the judgment of the family court terminating his parental rights to his minor child, K.K.F. ("Child"), born in December of 2012. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).